
	

116 HR 565 : Advancing Mutual Interests and Growing Our Success Act
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 565
		IN THE SENATE OF THE UNITED STATES
		December 4, 2019Received; read twice an referred to the Committee on the JudiciaryAN ACT
		To include Portugal in the list of foreign states whose nationals are eligible for admission into
			 the United States as E1 and E2 nonimmigrants if United States nationals
			 are treated similarly by the Government of Portugal.
	
	
 1.Short titleThis Act may be cited as the Advancing Mutual Interests and Growing Our Success Act or the AMIGOS Act. 2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Portugal shall be considered to be a foreign state described in such section if the Government of Portugal provides similar nonimmigrant status to nationals of the United States.
 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives December 3, 2019.Cheryl L. Johnson,Clerk.
